       Case 2:19-cv-01277-MJH-LPL Document 76 Filed 07/23/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DAELON HILL-JOHNSON,                  )                      Civil Action No. 19-1277
                                      )
               Plaintiff,             )                      District Judge Horan
                                      )
          v.                          )                      Magistrate Judge Lenihan
                                      )
GUIDO DEANGELIS and ALLEGHENY         )
COUNTY COURT OF COMMON PLEAS, et al., )
                                      )                      ECF Nos. 44 & 67
               Defendants.            )


                                   MEMORANDUM ORDER

       This civil action was commenced on October 7, 2019 when Plaintiff Daelon Hill-Johnson

filed a Motion for Leave to Proceed in Forma Pauperis. (ECF No. 1). On October 9, 2019 that

Motion was granted and the Complaint was docketed by the Clerk of Court on October 10, 2019.

(ECF No. 18). The case was referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and

Local Rules of Court 72.C and 72.D.

       The Magistrate Judge’s Report and Recommendation (ECF No. 67), filed on June 2,

2020, recommended that the Motion to Dismiss filed by Guido DeAngelis and the Allegheny

County Court of Common Pleas (ECF No. 44) be granted. The parties were informed that in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B) and (C), and Rule 72.D.2

of the Local Rules of Court, that they had fourteen (14) days to file any objections, and that

unregistered ECF users were given an additional three (3) days pursuant to Federal Rule of Civil

Procedure 6(d). Objections for unregistered ECF Users were due by June 19, 2020. (ECF No.

30). No objections have been filed.
      Case 2:19-cv-01277-MJH-LPL Document 76 Filed 07/23/20 Page 2 of 2




       After review of the pleadings, documents in the case, together with the Report and

Recommendation, the following Order is entered:

       AND NOW, this 23rd day of July 2020,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 67) of

Magistrate Judge Lenihan, dated June 2, 2020, is adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss filed by Guido DeAngelis and

the Allegheny County Court of Common Pleas (ECF No. 44) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk shall terminate Guido DeAngelis and the

Allegheny County Court of Common Pleas as party defendants.




                                                   Marilyn J. Horan
                                                   United States District Judge


Daelon Hill-Johnson
180163
Allegheny County Jail
950 Second Avenue
Pittsburgh, PA 15219




                                               2
